Citation Nr: 9904000	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-48 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
disability of the lower extremities, including pain, as a 
result of surgery performed at a Department of Veterans 
Affairs facility in April 1995.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1954 to 
August 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for additional disability of the lower extremities, including 
pain, as a result of surgery performed at a VA facility in 
April 1995.  

The Board notes that in November 1991, in another case, the 
United States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3).  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and subsequently appealed to the United States Supreme 
Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).  

The Board also notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  However, the Act specifies that the amendments 
to 38 U.S.C. § 1151 are effective for appeals filed on or 
after October 1, 1997.  Hence, they are not applicable in 
this case.  

At a personal hearing before a traveling member of the Board 
in September 1998, the veteran submitted additional evidence 
with a waiver of RO consideration in accordance with 
38 C.F.R. § 20.1304.  Nonetheless, the Board finds that a 
Remand is necessary for other reasons.  


REMAND

The veteran asserts that he has additional disability of both 
lower extremities as a result of surgery performed at a VA 
facility in April 1995.  He further asserts that he did not 
consent to the surgical procedures that were performed on 
April 20 and 23, 1995, and that those procedures were 
necessitated by an unsuccessful angiogram that was performed 
on April 18, 1995.  He only consented to the angiogram.  At 
two personal hearings, he related that he had increased pain 
after the procedures, which was only alleviated after 
additional treatment at a private facility in March 1997.  

The record shows that the veteran was hospitalized at the 
VAMC in Brooklyn in April 1995 for an angiogram.  He had been 
diagnosed with peripheral vascular disease with bilateral 
claudication.  Examination at admission revealed a markedly 
diminished right femoral pulse with a strong left femoral 
pulse.  Popliteal and distal pulses were not palpable.  The 
angiogram was unsuccessful and several hours after the 
procedure, he began to have left foot and ankle pain and 
numbness.  Examination at that time showed an absent left 
femoral pulse and a cold left foot.  Sensation and motor 
activity were intact.  The right lower extremity was 
unchanged.  Surgery was recommended and on April 20, 1995, a 
femoro-femoral crossover graft and bilateral femoral-
popliteal bypass were performed.  A chronic obstructive 
lesion was found in the superficial femoral artery and 
several thrombi were removed from the external, iliac, 
profunda, and superior femoral arteries.  He subsequently 
showed signs of graft occlusion and on April 23, 1995, he 
underwent thrombectomies as well as a left ilio-femoral 
graft.  He was finally discharged on May 19, 1995.  

In May 1996, a VA physician reviewed the veteran's records 
and concluded that the veteran had long-standing progressive 
arteriosclerotic vascular disease and that his peripheral 
vascular insufficiency was alleviated by the operative 
procedures that were performed on April 20 and 23, 1995.  He 
noted that although the angiogram was unsuccessful and caused 
the veteran considerable discomfort as well as perhaps a 
hastening of the arterial bypass procedure, the procedure did 
not cause the vascular insufficiency and no additional 
disability resulted from it.  

Private treatment records from the Maimonides Medical Center 
show that the veteran underwent a repeat femoral-popliteal 
bypass graft on March 14, 1997.  The pre-operative diagnosis 
was rest pain and severe claudication of the right lower 
extremity; status post femoral-popliteal bypass grafting 
several years ago.  Two days later, a thrombectomy of the 
right femoral-popliteal bypass graft was performed.  

In an October 1997 letter, Sampath R. Kumar, M.D., one of the 
veteran's private physicians, wrote that the veteran had been 
diagnosed with severe peripheral vascular disease and was 
referred to him for evaluation in October 1994 by Dr. Kelter.  
Examination at that time revealed that the femoral pulses 
were good and the distal pulses were absent.  Arterial 
studies showed moderate arterial obstruction.  He was advised 
to go for an angiogram and possible bypass surgery.  However, 
he was also advised to return to Dr. Kelter for a medical 
evaluation prior to any surgical procedures.  An October 1994 
handwritten letter from Dr. Kelter reported that the veteran 
was a poor/high risk for surgery because of his complicated 
medical history.  

A September 1998 statement from Francis J. Collini, M.D. 
certified that the veteran had a left lower quadrant 
abdominal incisional hernia secondary to the vascular surgery 
that was performed in 1995.  

Based on the evidence of record, the Board concludes that 
additional development is necessary.  Initially, it is noted 
that to establish benefits under 38 U.S.C.A. § 1151, the 
veteran need only show that he has additional disability as a 
result of VA treatment.  As noted in the Introduction above, 
he need not show fault or negligence.  While the VA physician 
who reviewed the veteran's file in May 1996 concluded that 
the veteran did not have any additional disability as a 
result of the failed angiogram, subsequent reports provided 
by the veteran establish the possibility that he did incur 
additional disability as a result of the VA treatment.  As 
such, clarification is needed.  

First, private medical records show that the veteran was 
advised in October 1994 only to have an angiogram.  He was 
considered a poor surgical risk given his medical history and 
while future surgery may have been contemplated, it was clear 
that immediate surgery was neither recommended nor necessary.  
The VA physician remarked in May 1996 that the failed 
angiogram may have caused a hastening of the arterial bypass 
procedure; but he offered no further comment as to whether 
other treatment options may have been available had the 
surgery not been needed on an emergency basis.  Furthermore, 
just prior to the procedure on April 18, 1995, it was noted 
that the veteran had a strong left femoral pulse.  (Similar 
findings were found on examination in October 1994).  
However, shortly after the failed procedure, he had no left 
femoral pulse and his left foot had turned white.  Hence, the 
emergency procedures were necessitated.  However, there is no 
explanation in the record for such a drastic change in 
symptomatology in such a short period of time.  

Second, private medical records also show that the procedure 
had to be redone in March 1997.  It is unclear if this 
additional surgery was necessitated by the need for 
corrective measures after the April 1995 procedures, or 
merely represented a recurrence of the veteran's symptoms.  
The veteran testified on two occasions that the increased 
pain in his lower extremities that existed after the VA 
procedure was alleviated somewhat by the subsequent surgery.  
And finally, in a September 1998 note, Dr. Collini related 
that the veteran had a left lower quadrant abdominal 
incisional hernia secondary to the vascular surgery that was 
performed in 1995.  It is unclear if this is a necessary 
consequence of the surgery or represents additional 
disability not contemplated by the original procedures (and 
also not considered in the original rating decision).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following:  

1.  The RO should obtain all clinical 
records, including nurse's notes, 
progress reports, consent forms and any 
incident reports (that are not currently 
in the claims folder) from the veteran's 
hospitalization at the Brooklyn VAMC from 
April 17, 1995, to May 19, 1995, as well 
as any more current treatment records.  
If no additional records are available, 
it should be so certified by an 
appropriate hospital official.  

2.  With the appropriate releases from 
the veteran, the RO should obtain all 
clinical records from his hospitalization 
at Maimonides Medical Center in March 
1997.  

3.  The RO should schedule the veteran 
for an examination by a vascular 
specialist to ascertain whether he has 
any additional disability as a result of 
the angiogram (or subsequent procedures) 
that were performed at a VA facility in 
April 1995.  The physician is advised 
that negligence or fault is not at issue 
and such findings are not relevant to the 
determination on the issue of additional 
disability.  The specialist should review 
the file in its entirety and render an 
opinion for the record as to whether the 
veteran's post April 1995 peripheral 
vascular disease pathology reflects a 
chronic increase in severity over the 
pre-operative status of the disability 
(including the presence of the abdominal 
incisional hernia); and whether he 
sustained any additional disability as a 
result of the failed angiogram.  If 
either answer is in the affirmative, the 
reviewing specialist should comment on 
(1) whether any increase is a natural 
progression of the disability, is a 
necessary consequence of the surgery, is 
due to the surgery, or is due to an 
intervening cause; and (2) the nature and 
extent of any additional disability 
found.  The specialist should also 
comment on the necessity for additional 
surgery two years later.  The rationale 
for the opinions given should be 
explained in detail.  

4.  The veteran should be provided the 
opportunity to supplement the record with 
a medical opinion from his private 
physicians on the question of whether he 
has additional disability as a result of 
the VA procedure that was performed in 
April 1995.  The physicians may also 
comment as to what other options may have 
been available to the veteran to 
alleviate his peripheral vascular disease 
if it was determined that he was not a 
viable surgical candidate.  The veteran 
is advised that the VA cannot pay any 
expenses associated with his decision to 
obtain such opinion.  

5.  Thereafter, the RO should 
readjudicate the claim.  If it remains 
denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


